DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/435,731, filed on 10 June 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: the claims contain a typographical error, see "the at least one the safety-related sensor". It is recommended to amend "the at least one the safety-related sensor" to "the at least one .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weddingfeld et al. (US 20110098829 A1 and Weddingfeld hereinafter).
Regarding Claim 1
a safety control system for an industrial robot (see Figs. 1 and 10, safety controller 10; [0001]-[0002], [0050]), comprising:
a first safety controller (see Fig. 10, controller 28 of module 16b; [0057]), connected to at least one core safety sensor configured to output a core safety signal, to receive the core safety signal when output (see Fig. 10, light grid 20b; [0052]-[0056]); and
a second safety controller (see Fig. 10, controller 28 of module 16a; [0057]), connected to at least one safety-related sensor configured to output a safety-related signal, to receive the safety-related signal (see Fig. 10, safety camera 20a; [0052]-[0056]; see also [0054 "At the inputs 18 further safety sensors of arbitrary type such as a laser scanner, 3D cameras, switching maps or capacitor sensors can be connected..."]), wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system (see Fig. 10, outputs 22 and actuators 24a-24b; [0052]-[0056]).
Regarding Claim 2
Weddingfeld teaches the safety control system for an industrial robot of claim 1 (as discussed above in claim 1), 
wherein the first safety controller is a safety relay (see [0057 "The modules 16 a-d have an individual controller 28 to participate with the bus communications. For this a micro-processor, an FPGA, an ASIC, a programmable logic or a similar digital component can be provided. The controllers 28 can also take over evaluation tasks or together with the control unit 14 carry out distributed evaluations which range from a simple Boolean link up to a complex evaluation such as for a three-dimensional safety camera."] and [0059]).
Regarding Claims 4 and 11
Weddingfeld teaches the safety control system for an industrial robot of claims 1 and 2 (as discussed above in claims 1 and 2), 
wherein the first safety controller is connected to the at least one the safety-related sensor and is configured to receive the safety-related signal (see Fig. 10, the safety camera 20a is connected to the first safety controller through bus 26; [0052]-[0058], especially [0052 "In contrast to the illustration the connection modules 16 a-d can be different in the type and the number of their connections and only have inputs, only have outputs as well as a mixture of both also with a respective different number of connections."], [0056 "In this respect the light grid 20 a can serve for the monitoring of the folding press 24 a and the safety camera 20 b can serve for the monitoring of the robot 24 b so that sensors 20 a-b and actuators 24 a-b associated with one another functionally can also be connected respectively at a module 16 a and/or 16 b"] and [0057 "The controllers 28 can also take over evaluation tasks or together with the control unit 14 carry out distributed evaluations..."]).
Regarding Claims 5 and 12
Weddingfeld teaches the safety control system for an industrial robot of claims 4 and 11 (as discussed above in claims 4 and 11), 
wherein the first safety controller is configured to communicate with the second safety controller (see Fig. 10, bus 26; [0057]).
Regarding Claims 6 and 13
Weddingfeld teaches the safety control system for an industrial robot of claims 1 and 2 (as discussed above in claims 1 and 2), 
wherein the safety actuating system comprises a first safety actuating device (see Fig. 10, robot 24a), and wherein the first safety controller and the second safety controller are respectively connected to the first safety actuating device for communication (see [0052]-[0053] and [0055]-[0056]).
Regarding Claims 7 and 14
Weddingfeld teaches the safety control system for an industrial robot of claims 6 and 13 (as discussed above in claims 6 and 13), 
wherein the safety actuating system comprises at least one of a second safety actuating device (see Fig. 10, folding press 24b) and a third safety actuating device (see [0056 "Further actuators than those actuators 24 a-b represented are feasible and indeed such which generate a danger region and also others such as a warning lamp, a siren and a display and such like."]), and wherein the first safety controller is connected to at least one of the second safety actuating device and the third safety actuating device for communication (see [0052]-[0053] and [0055]-[0056]).
Regarding Claim 8
Weddingfeld teaches the safety control system for an industrial robot of claim 1 (as discussed above in claim 1), 
wherein the second safety controller is a part of a robot controller (see Fig. 10, the second safety controller 28 is part of the safety controller 10, which controls the robot; [0056]).
Regarding Claims 9, 15 and 17
Weddingfeld teaches a robot system (see Fig. 10, robot 24a; [0056]), comprising the safety control system of claims 1, 2 and 6 (as discussed above in claims 1, 2 and 6).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weddingfeld as applied to claims 1 and 2 above, and further in view of Dai et al. (US 20170329321 A1 and Dai hereinafter).
Regarding Claims 3 and 10
Weddingfeld teaches the safety control system for an industrial robot of claims 1 and 2 (as discussed above in claims 1 and 2), 
wherein the at least one core safety sensors are connected to the first safety controller through two channels (see Fig. 10, switch 20c; switch 20c connects to the inputs 18 through two channels.).Weddingfeld; however, is silent regarding wherein each of the at least one core safety sensors comprises two identical sensor elements.
Dai teaches a safety control system for an industrial robot (see Fig. 1, safety control system 1; [0066]), comprising: a first safety controller, connected to at least one core safety sensor configured to output a core safety signal, to receive the core safety signal when output (see Fig. 1, control unit 3 and sensor arrangement 4; [0066]-[0068]),
wherein each of the at least one core safety sensors comprises two identical sensor elements and is connected to the first safety controller through two channels (see Fig. 1, redundant subsystems 6-7; [0071]-[0073] and [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the sensor elements of Weddingfeld according to Dai. That is, it would have been obvious to modify the safety control system of Weddingfeld in a manner that each of the at least one core safety sensors comprises two identical sensor elements, as taught by Dai. 
Dai teaches the use of two identical sensor elements in order to observe two different zones around a robot. A person having ordinary skill in the art would have been motivated to duplicate the sensor elements of Weddingfeld to observe additional zones. Additionally, adding two identical sensor elements would have been obvious because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI).
Regarding Claim 16
Weddingfeld teaches a robot system (see Fig. 10, robot 24a; [0056]), comprising the safety control system of claim 3 (modified Weddingfeld as discussed above in claim 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Haerter et al. (US 20160334775 A1 and Haerter hereinafter) and Endresen et al. (US 20090212731 A1 and Endresen hereinafter). 
Haerter teaches a safety control system for an industrial robot, comprising: a first safety controller, connected to at least one core safety sensor configured to output a core safety signal, to receive the core safety signal when output; and a second safety controller, connected to at least one safety-related sensor configured to output a safety-related signal, to receive the safety-related signal, wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system. See Figs. 1-2, microcontrollers 40 and 42; [0002]-[0003], [0014], [0043]-[0054].
Endresen teaches a safety control system for an industrial robot, comprising: a first safety controller, connected to at least one core safety sensor configured to output a core safety signal, to receive the core safety signal when output; and a second safety controller, connected to at least one safety-related sensor configured to output a safety-related signal, to receive the safety-related signal, wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system, and wherein the second safety controller is a part of a robot controller. See Fig. 2; [0041]-[0052]. It is noted that these references could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664